909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George TATE, Plaintiff-Appellant,v.Joseph B. BROWN, Jr., Louis Lambert, Defendants-Appellees.
Nos. 89-6326, 89-6327.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

Before KENNEDY, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
George Tate appeals the sua sponte dismissal of his civil rights complaint filed under 42 U.S.C. Sec. 1983.  Tate alleged that the defendant public defenders permitted him to be tried and convicted on criminal charges although he was incompetent to stand trial.  Tate filed two timely notices of appeal following the sua sponte dismissal.  Upon consideration, we conclude that the dismissal was proper.


3
The defendants did not act under color of state law in performing their functions as counsel to Tate.   See Polk County v. Dodson, 454 U.S. 312, 324-25 (1981).  Tate's vague and conclusory allegation that defendants conspired with state officials is insufficient to support a finding of state action.   See Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987);  Ana Leon T. v. Federal Reserve Bank, 823 F.2d 928, 930 (6th Cir.)  (per curiam), cert. denied, 484 U.S. 945 (1987).  Therefore, plaintiff failed to allege a jurisdictional prerequisite, see Polk County, 454 U.S. at 315, and his complaint was properly dismissed sua sponte.   See Tingler v. Marshall, 716 F.2d 1109, 1111 (6th Cir.1983).


4
Accordingly, the judgment of the district court is affirmed for the reasons stated in its memorandum and order entered September 14, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.